DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention II and Species II(a) in the reply filed on August 1, 2022 is acknowledged.
The applicant has cancelled or withdrawn all the claims directed to non-elected inventions/species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “actuator” in claim 7, 21, 23, 25-26, 28, 30, and 33.  It is noted that claim 22 recites sufficient structure to perform actuation to not be interpreted under 35 U.S.C 112.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, depending on the interpretation of “indicating” discussed in the 35 U.S.C  112(b) rejection below, the limitation of “in response to signals indicating a speed of wind approaching each said blade and a fluid pressure on each said blade” is not supported.  There is no support for the use of both fluid pressure sensors/signals as well as separate wind speed sensors/signals together. The only recitation of “wind speed sensors” is the last line of page 4, which states “wind speed sensors” would be “alternatively” used.  Therefore, if “indicating” is interpreted narrowly where it is a very direct measurement required and not multiple layers of correlation or mathematical relations, then the limitation is not supported.
Regarding claim 9, the claim limitations recite explicitly “wind speed sensors” and “pressure sensors”.  Therefore, this is not supported in the same way as the narrower interpretation of claim 7 described above. 
Dependent claims from the claims discussed above are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what “indicating” requires with regard to the signals.  Indicating can mean anything from the slightest correlation to precisely the measurement itself.  In the instance of the claim limitations, wind speed can be indicated by fluid pressure as taught by Larsen et al. (U.S Patent 7,445,431) Column 3 lines 48-60.  It is unclear if the claim requires separate signals for the wind speed and the fluid pressure.  Additionally, see the 35 U.S.C 112(a) above regarding what is supported by the specification.
Regarding claim 32, it is unclear what is meant by “a blade surface aspect change line”.  This does not appear to be a term used in the art.  Page 8 second paragraph is the only description of the claim limitation and also refers to a blade surface aspect change line as the “twist”.  “Twist” refers to in wind turbine blades the rotation of the profile of the blade along the longitudinal axis.  This definition is not compatible with how the specification uses “twist”.  Figure 6 is not detailed enough to ascertain what is meant by blade surface aspect change line.
Dependent claims from the claims discussed above are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 21-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wobben (U.S Patent 6,361,275) hereinafter Wobben in view of Larsen et al. (U.S Patent 7,445,431) hereinafter Larsen.
Regarding claim 7, Wobben discloses:
A wind turbine {Figure 1 (1); Column 1 lines 5-13}, comprising:
a rotor {Figure 1 (18)};
a plurality of blades coupled to the rotor {Figure 1 (16); Column 5 lines 40-42};
an actuator coupled to each blade of the plurality of blades and capable of altering a pitch of said blade {Figure 1 (34), Column 6 lines 31-57}; and
a controller coupled to said actuators {Figure 1 (8) Column 5 line 67- Column 6 line 3}
for independently controlling said pitch of each said blade {Column 2 lines 51-57}
in response to signals indicating a speed of wind approaching each said blade {Column 3 lines 15-28, Column 4 lines 56-62}
Wobben does not explicitly state that the independently controlling of said pitch of each said blade is in response to signals indicating a fluid pressure on each said blade.
Larsen pertains to pitch control of a wind turbine.  Larsen teaches independently controlling of said pitch of each said blade is in response to signals indicating a fluid pressure on each said blade {Column 2 lines 18-26, Column 3 lines 48-60}
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control system of Wobben have a pressure measurement device as taught by Larsen; this indicates a fluid pressure and a wind speed.  One of ordinary skill in the art would be motivated to do so as the fluid pressure measurement device indicates both pressure and wind speed and is a robust and easy to maintain design {Larsen Column 3 lines 48-60}.       
Regarding claim 8, the combination of Wobben and Larsen further teaches comprising one or more sensors configured for generating the signals {Larsen Column 3 48-60}.
Regarding claim 9, Wobben discloses wherein the one or more sensors comprise wind speed sensors {Column 3 lines 15-28, Column 4 lines 56-62}. Wobben is silent regarding an explicit pressure sensor.  
Larsen teaches wherein the one or more sensors comprise fluid pressure sensors {Column 3 lines 48-60}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally included the fluid pressure sensors of Larsen to the control system of Wobben.  One of ordinary skill in the art would be motivated to do so as the fluid pressure sensors of Larsen are robust and easy to maintain {Column 3 lines 48-60} and robustness of sensor systems is increased by overlapping/redundant sensors.       
Regarding claim 21, Wobben further discloses wherein each of said actuators receives power from a power supply and receives control signals from the controller {Column 5 line 67- Column 6 line 3; implicitly actuators have to receive power from somewhere, this is the power supply; 1st law of thermodynamics, see MPEP 2144.01}
Regarding claim 22, Wobben further discloses wherein each of said actuators comprises a motor and a linkage {Figure 1 (34) is an adjusting motor that uses adjusting transmission (36) as the linkage to actuate the blade}.
Regarding claim 23, Wobben further discloses wherein each of said actuators rotates the blade to which it is coupled, said rotation about a hub of the blade {Figure 1 (34) and (36) rotate the blade about the hub, Column 6 lines 31-57}.
Regarding claim 24, Wobben further discloses comprising one or more sensors disposed on at least one of the plurality of blades {Column 3 lines 15-28}, the one or more sensors providing data to the controller {Column 4 lines 56-62}.
Regarding claim 25, Wobben further discloses wherein each of said actuators rotates the blade to which it is coupled in response to the one or more sensors providing data to the controller {Column 4 lines 56-62, Column 6 lines 31-57}.
Regarding claim 26, Wobben further discloses further discloses wherein each of said actuators rotates the blade to which it is coupled, said rotation about a hub of the blade {Figure 1 (34) and (36) rotate the blade about the hub, Column 6 lines 31-57}.
Regarding claim 27, Wobben further discloses comprising one or more sensors disposed on at least one of the plurality of blades {Column 3 lines 15-28}, the one or more sensors providing data to the controller {Column 4 lines 56-62}.
Regarding claim 28, Wobben further discloses comprising one or more sensors disposed on at least one of the plurality of blades {Column 3 lines 15-28}, the one or more sensors providing data to the controller {Column 4 lines 56-62}.
Regarding claim 29, Wobben further discloses wherein each said blade of the plurality of blades comprises at least one sensor that provides data to the controller {Column 3 lines 15-28}.
Regarding claim 30, Wobben further discloses wherein each of said actuators rotates the blade to which it is coupled {Column 2 lines 51-57} in response to data provided to the controller from at least one sensor on the blade to which said actuator is coupled {Column 3 lines 15-28, Column 4 lines 56-62}.
Regarding claim 31, Wobben further discloses wherein each said blade of the plurality of blades comprises a plurality of sensors disposed along a length of the blade {Figure 2 (44) are sensors in addition to anemometers described in Column 3 lines 15-28}.
Regarding claim 32, Wobben further discloses sensors in Column 3 lines 15-29 and Column 3 line 51- Column 4 line 34.  In these sections the strain gauges are described as mounted on the rotor blade and a variety of other locations.  It is also described that a very accurate picture of the instantaneous wind conditions is achieved.  There are additionally anemometers on the blades as well.  Wobben does not explicitly recite precise locations of the various sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensors of Wobben on opposite sides of a blade aspect change line for each of the said blades of the plurality of blades.  One of ordinary skill in the art would be motivated to do so to have an accurate picture of the entirety of the blade, which means multiple sensors in various locations on each of the blades would be used {Column 3 lines 15-29 and Column 3 line 51- Column 4 line 34}.       
Regarding claim 33, Wobben further discloses wherein the plurality of blades comprises a first blade and a second blade {Figure 2 multiple blades (16)}, and wherein, at a first time during operation of the wind turbine, a first actuator coupled to the first blade sets the first blade at a first pitch and a second actuator coupled to the second blade sets the second blade at a second pitch that is different relative to the first pitch of the first blade {Column 2 lines 51- Column 3 line 6 has individual adjustment of pitch that reduces asymmetrical loading effects which means different blades have different pitches at the same time}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Constant (U.S Patent 4,364,708) discusses the pitch adjustment of individual blades by motors, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745